Citation Nr: 0711225	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint and disc disease of the lumbar spine, currently rated 
as 60 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint and disc disease of the cervical spine with spinal 
stenosis, status post failed cervical spine surgery, 
currently rated as 40 percent disabling.

3.  Entitlement to an increased evaluation for degeneration 
of the medial meniscus of the left knee, currently rated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for gouty 
arthritis of the right elbow, currently rated 20 percent 
disabling.




REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957 and from March 1978 to October 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

This case has previously come before the Board.  In August 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge in Washington, D.C., in October 
2006.  A transcript of the hearing has been associated with 
the claims file.  At the hearing, the veteran raised 
additional issues, to include service connection for carpal 
tunnel syndrome and post traumatic stress disorder (PTSD).  
Transcript at 2 (2006).  In correspondence received at the 
Board in October 2006, the veteran referenced additional 
issues.  These issues are referred to the AOJ.  

The Board notes that additional evidence was submitted since 
the last Supplemental Statement of the Case.  The veteran, 
however, waived initial AOJ consideration of this evidence.  
As such, the following decision will include consideration of 
this additional evidence. 

It is noted that the veteran's attorney has filed a subpoena 
duces tecum for records dated in the mid-1950s, but such 
records are irrelevant to the matters currently on appeal - 
increased rating claims. 

The claims for increased ratings for lumbar and cervical 
spine disabilities are  addressed in the REMAND portion of 
the decision below.  The claims are REMANDED to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degeneration of the medial meniscus of the 
left knee is productive of pain and weakness.  The left knee 
is not ankylosed; there is no impairment of the tibia and 
fibula; and there is no subluxation or instability.  

2.  Osteoarthritis of the right knee is manifested by 
periarticular pathology productive of painful motion, 
fatigability, and weakness.  At worst, extension lacks five 
degrees from full extension and flexion is to 80 degrees.  
The competent evidence does not show actual limitation of 
extension or the functional equivalent of limitation of 
extension to 15 degrees or limitation of flexion or the 
functional equivalent to 30 degrees.  

3.  The veteran's right elbow disorder is manifested by 
motion lost beyond the last quarter of the arc.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degeneration of the medial meniscus of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (2006).  

3.  The criteria for a 30 percent rating for gouty arthritis 
of the right elbow have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in September 1998, which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claims are being denied, 
so that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in February 2005.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AOJ essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence VA 
would seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the April 2006 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  The veteran had competent representation and 
opportunity for a hearing.  The record shows that the veteran 
was able to meaningfully participate in the adjudication of 
the claims.  Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  Moreover, the essential fairness 
of the adjudication was not affected.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  The Board notes 
that while the January 2006 VA examination notes he was 
scheduled for knee surgery in January 2006, an August 2006 
private medical record notes the veteran's report that the 
surgery would not be accomplished.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2006).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2006).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation of 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Left Knee

The veteran's left knee degeneration of the medial meniscus 
is rated as 20 percent disabling under Diagnostic Code 5258.  
This is the maximum schedular rating under Diagnostic Code 
5258.  

In addition, the Board finds a higher rating is not warranted 
under Diagnostic Codes 5256 or 5257 as the evidence 
establishes that the left knee is not ankylosed, and there is 
no subluxation or instability.  The Board notes on VA 
examination in October 1998, there was full range of motion 
of the left knee; there was left knee motion when he was 
examined by the VA in September 2002; and the report of 
examination notes the ligaments were intact.  There was also 
left knee motion on VA examination in January 2006.  In sum, 
the evidence neither shows that the joint is fixed or 
unstable. 

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board has accorded more 
probative value to the objective medical findings.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Right Knee

The veteran has been assigned a 10 percent disability rating 
for right knee osteoarthritis under Diagnostic Code 5003.  
The Board finds that a higher evaluation is not warranted 
based on limitation of motion.  On VA examination in October 
1998, range of motion of the knees was noted to be full.  On 
VA examination in September 2002, he lacked five degrees from 
full extension and flexion was to 80 degrees.  On VA 
examination in January 2006, right knee flexion was to 96 
degrees and the knee lacked five degrees of full extension.  
Although the examiner stated that there would be an 
additional decrease in range of motion due to pain with 
repetitive use, the evidence does not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion or the functional equivalent to 30 degrees.  As 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, a 
disability evaluation cannot be assigned under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 
contemplates a noncompensable evaluation with limitation of 
knee extension to 5 degrees, a disability evaluation cannot 
be assigned under Diagnostic Code 5261.  See 38 C.F.R. § 
4.71a.  In that regard, the Board has also considered whether 
separate ratings may be assigned under Diagnostic Code 5260 
(leg limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  As the right knee is not 
compensable under either Code 5260 or Code 5261, separate 
ratings are not in order.  

As noted, the Board has considered whether an increased 
rating would be warranted based on functional loss due to 
fatigability, incoordination, and lack of endurance.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Board notes that while the January 2006 
examiner stated there was moderate functional loss due to 
pain, weakness, and fatigability, the evidence does not show 
that such the impairment is the functional equivalent of 
limitation of extension to 15 degrees or of flexion 
equivalent to 30 degrees.  The Board notes that the September 
2002 VA examiner noted a combination of disabilities, to 
include disabilities other than the right knee disability 
caused impairment of function.  

The Board notes that the AOJ has assigned a separate 30 
percent evaluation for the right knee under Diagnostic Code 
5257 pertaining to instability or subluxation.  That issue, 
however, is not on appeal.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board has accorded more 
probative value to the objective medical findings.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Right Elbow

The veteran's degenerative joint disease of the right elbow, 
with gouty arthritis is currently rated 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5017-5213 (2006).  The Board notes the January 2006 VA 
examination report reflects that the veteran is right-hand 
dominant.  

Normal flexion of the elbow is from zero degrees (arm at 
side) to 145 degrees; normal extension of the elbow is from 
145 to zero degrees.  Normal forearm pronation is from 0 
degrees to 80 degrees and normal forearm supination is from 0 
degrees to 85 degrees.  See 38 C.F.R. §§ 4.45, 4.71, Plate I.

Under Diagnostic Code 5213, limitation of pronation with 
motion lost beyond the middle of the arc is assigned a 30 
percent evaluation for the major elbow and forearm.  
Limitation of pronation with motion lost beyond the last 
quarter of arc where the hand does not approach full 
pronation is assigned a 20 percent evaluation for the major 
elbow and forearm.  38 C.F.R. § 4.71a, DC 5213 (2006).

The Board finds that a 30 percent evaluation is supportable.  
While, forearm pronation was 70 degrees and supination was 60 
degrees supination on VA examination in September 2002, and 
supination was to 60 degrees in January 2006, in October 
1998, supination was 50 degrees and forearm pronation was 45 
degrees.  These findings, coupled with the January 2006 VA 
examiner's opinion to the effect that there was moderate 
impairment of the right elbow, support a 30 percent 
evaluation.  

The Board notes that a higher rating is not warranted under 
Diagnostic Code 5206 or 5207, as flexion is not limited to 55 
degrees and extension is not limited to 100 degrees.  On VA 
examination in October 1998, elbow flexion was to 120 
degrees.  On VA examination in September 2002, the right 
elbow lacked 10 degrees of full extension and flexion was to 
120 degrees.  On VA examination in January 2006, the right 
elbow lacked approximately 10 degrees of extension and 
flexion was to 108 degrees.  There is no ankylosis of the 
elbow, impairment of the flail joint, nonunion of the radius 
and ulna, or impairment of the ulna.  Therefore, Diagnostic 
Codes 5205, 5209 to 5212 are not applicable.  

Extraschedular Schedular Consideration

Finally, the evidence does not reflect that the veteran's 
knee disabilities or disability of the right elbow alone have 
caused marked interference with employment, that is, beyond 
that already contemplated in the assigned evaluation, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes the veteran has 
multiple nonservice-connected disabilities.  Hence the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for degeneration of the 
medial meniscus of the left knee is denied.  

An evaluation in excess of 10 percent for right knee 
osteoarthritis is denied.  

A 30 percent evaluation is granted for gouty arthritis of the 
right elbow, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

In accordance with the April 2004 Board remand, the AOJ 
requested that the examiner provide an opinion as to any 
neurological impairment of the upper and lower extremities, 
and to indicate whether the degree of paralysis was complete 
or incomplete, and if incomplete, to opine as to the degree 
of impairment.  The veteran underwent a VA examination in 
November 2005.  The report of examination is insufficient to 
make a determination on the aforementioned matters.  As such, 
clarification should be obtained. 



Accordingly, this matter is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should return the claims file to the 
VA examiner who performed the November 2005 VA 
examination, if available; otherwise, another VA 
examiner.  The examiner should identify the 
nerve(s) involved in any neurological impairment 
due to the lumbar or cervical spine disability 
and indicate whether the degree of paralysis is 
complete or incomplete.  If incomplete whether 
the degree is moderate, moderately severe, or 
severe.  

2.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority.

3.  If any benefit sought on appeal remains 
denied, the RO must furnish to the veteran and 
his representative an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and afford them the appropriate 
time period for response before the claims file 
is returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
| 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


